Case: 14-10861      Document: 00512950329         Page: 1    Date Filed: 02/26/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit
                                    No. 14-10861                                 FILED
                                  Summary Calendar                        February 26, 2015
                                                                            Lyle W. Cayce
                                                                                 Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

SHANITA LASHUN MOSS,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 4:10-CR-34


Before SMITH, WIENER, and ELROD, Circuit Judges.
PER CURIAM: *
       Defendant-Appellant Shanita Lashun Moss, federal prisoner # 41225-
177, pleaded guilty in 2010 to two counts of unauthorized use of an access
device and was sentenced to 115 months of imprisonment, three years of
supervised release, and restitution in the amount of $322,364.90. She appeals
the district court’s denial of her motion for modification or reduction of her
sentence under 18 U.S.C. § 3582(c)(2).


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-10861     Document: 00512950329      Page: 2   Date Filed: 02/26/2015


                                   No. 14-10861

      Although this court liberally construes pro se briefs, “even pro se
litigants must brief arguments in order to preserve them.” Mapes v. Bishop,
541 F.3d 582, 584 (5th Cir. 2008) (citing Yohey v. Collins, 985 F.2d 222, 224-25
(5th Cir. 1993)); FED. R. APP. P. 28(a)(8).       Moss has failed to make any
argument challenging the district court’s ruling denying her § 3582(c)(2)
motion. When an appellant fails to identify any error in the district court’s
analysis, it is the same as if the appellant had not appealed that issue.
Brinkmann v. Dallas County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir.
1987). Moss has abandoned any challenge to the district court’s dismissal of
her § 3582(c)(2) motion. See id. Because Moss’s appeal presents no legal points
arguable on their merits, the appeal is DISMISSED AS FRIVOLOUS. See
Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983); 5TH CIR. R. 42.2.
      Moss has unsuccessfully sought relief in three 28 U.S.C. § 2255 motions
and now in a § 3582(c)(2) motion. She is WARNED that future frivolous filings
will invite the imposition of sanctions, which may include dismissal, monetary
sanctions, and restrictions on her ability to file pleadings in this court and any
court subject to this court’s jurisdiction.
      DISMISSED AS FRIVOLOUS, SANCTION WARNING ISSUED.




                                         2